DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 12/08/2020 with respect to claims 1 - 20, have been considered. Applicant’s amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Bayer (US PGPUB 2015/0010218 A1).



Claim Objections
Claim 22, is objected to because of the following informalities:  At the end of claim 22 a period should be inserted.  Appropriate correction is required.
Claim 23, is objected to because of the following informalities:  At the end of claim 22 a period should be inserted.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10-11, 14, 16-19, and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli (US PGPUB 2017/0006220 A1) and further in view of Price (US PGPUB 2017/0140236 A1) and further in view of Bayer (US PGPUB 2015/0010218 A1).

As per claim 1, Adsumilli discloses a method enacted on a computing device, the method comprising: 
obtaining a first image of a first portion of a scene (Adsumilli, Fig. 3A:300A and Fig. 5:500A); 
obtaining a second image of a second portion of the scene (Adsumilli, Fig. 3A:302A and Fig. 5:502A), the second portion of the scene at least partially overlapping the first portion of the scene (Adsumilli, Fig. 3A:320A and Fig. 5:520A, overlap region); 

based at least on the determined likelihoods determining a path for joining the first image and the second image within a region in which first image and second image overlap (Adsumilli, paragraphs 58, 80 and 81, discloses “The likelihood that stitching images together will produce a visible artifact is determined 706 for each of a plurality of stitching operations based on the identified image features.  A stitching operation is selected 708 based on the determined likelihoods associated with the stitching operations”); and 
forming a seam based on the path determined for joining the first image and the second image (Adsumilli, paragraphs 65 and 71, discloses “the stitch engine 245 can analyze portions of images corresponding to an overlap region, and can determine that, for one or more image stitching operations, noticeable or visible image artifacts (such as visible stitching lines or seams….”).
Although Adsumilli discloses determining likelihood that pixels within the first and second image (Adsumilli, paragraphs 39, 62, 71 and 75, and also please see Fig. 7) however does not explicitly utilizes the same claim terminology for instance generating a first image probability map describing a first determined likelihood that pixels within the first image correspond to the one or more classes of objects; and generating a 
based at least on the first determined likelihood that the pixels within the first image correspond to the one or more classes of objects (Price, paragraphs 49, 85, 152 and 166), and the second determined likelihood that the pixels within the second image correspond to the one or more classes of objects (Price, paragraphs 49, 85, 152 and 166).

The motivation would be to provide an improved system to identify a set of pixels representing the target object (paragraph 11), as taught by Price.
Adsumilli in view of Price discloses generating the first probability map however does not explicitly discloses probability map comprises generating a map comprising a lower resolution than the first image.
Bayer discloses probability map comprises generating a map comprising a lower resolution than the first image (Bayer, Fig. 1:10:11 and paragraph 36, discloses “generate probability maps 11.sub.1-n in a lower resolution than that of the original image 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adsumilli in view of Price teachings by generating a probability map of the image, as taught by Bayer.
The motivation would be to generate a probability map with higher accuracy (paragraph 37), as taught by Bayer.

As per claim 4, Adsumilli in view of Price in view of Bayer further discloses the method of claim 1, wherein obtaining the first image comprises obtaining the first image from a first camera (Adsumilli, Fig. 1A:150A), and wherein obtaining the second image comprises obtaining the second image from the first camera or a second camera (Adsumilli, Fig. 1A:150B).

As per claim 6, Adsumilli in view of Price in view of Bayer further discloses the method of claim 1, wherein generating the first image probability map comprises determining a probability that pixels of the first image belong to the one or more classes of objects, the one or more classes of objects comprising people, vehicles, animals, and/or office supplies (Price, paragraph 8).

As per claim 7, Adsumilli in view of Price in view of Bayer further discloses the method of claim 6, wherein determining the probability that pixels of the first image belong to the one or more classes of objects comprises fitting a skeletal model to an object in the first image (Adsumilli, paragraph 39).

As per claim 8, Adsumilli in view of Price in view of Bayer further discloses the method of claim 6, wherein determining the path for joining the first image and the second image comprises determining a path that does not intersect pixels determined to belong to a person/people (Adsumilli, paragraphs 39, 76 and 77, hence obvious variation in view of Adsumilli teachings).

As per claim 10, Adsumilli in view of Price in view of Bayer further discloses the method of claim 1, wherein generating the first image probability map comprises generating a pixel-by-pixel map comprising, for each pixel, a probability that a corresponding pixel of the first image belongs to the one or more classes of objects (Price, paragraph 85).

As per claim 11, Adsumilli discloses a computing device (Adsumilli, Fig. 2), comprising: 
a logic subsystem comprising one or more processors (Adsumilli, Fig. 2:200A:215); and 
memory storing instructions executable by the logic subsystem (Adsumilli, paragraph 33) to: 
For rest of the claim limitations please see the analysis of claim 1.

As per claim 14, please see the analysis of claim 4.

As per claim 16, please see the analysis of claim 10.

As per claim 17, please see the analysis of claim 6.

As per claim 18, please see the analysis of claim 7.

As per claim 19, please see the analysis of claim 8.

As per claim 21, Adsumilli in view of Price in view of Bayer further discloses the method of claim 1, wherein generating the first image probability map comprises generating a plurality of pixels, and wherein each pixel of the plurality of pixels includes a probability value corresponding to a subset of pixels of the first image (Bayer, paragraph 36, discloses “generate probability maps 11.sub.1-n in a lower resolution 

As per claim 22, please see the analysis of claim 21.



Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli (US PGPUB 2017/0006220 A1) and further in view of Price (US PGPUB 2017/0140236 A1) and further in view of Bayer (US PGPUB 2015/0010218 A1) and further in view of Xu (US PGPUB 2016/0063705 A1).

As per claim 2, Adsumilli in view of Price in view of Bayer further discloses the method of claim 1, further comprising Adsumilli in view of Price in view of Bayer does not explicitly disclose generating a difference map representing a measure of similarity or dissimilarity between the first image and the second image by subtracting at least a portion of the second image from at least a portion of the first image, and wherein determining the path further comprises determining the path based on the difference map.
Xu discloses generating a difference map representing a measure of similarity or dissimilarity between the first image and the second image by subtracting at least a portion of the second image from at least a portion of the first image (Xu, paragraphs 73 and 141), and wherein determining the path further comprises determining the path based on the difference map (Xu, paragraph 141).

The motivation would be to provide a system to improve seam determination (paragraph 76), as taught by Xu.

As per claim 3, Adsumilli in view of Price in view of Bayer in view of Xu further discloses the method of claim 2, wherein generating the difference map comprises generating the difference map only for the region in which the first image and the second image overlap (Xu, paragraphs 47 and 73).

As per claim 12, please see the analysis of claim 2.

As per claim 13, please see the analysis of claim 3.








Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US PGPUB 2016/0063705 A1) and further in view of Price (US PGPUB 2017/0140236 A1) and further in view of Bayer (US PGPUB 2015/0010218 A1)

As per claim 20, Xu discloses a computing device (Xu, Fig. 7A), comprising: 
a logic subsystem comprising one or more processors (Xu, Fig. 7A:724:729); and 
memory storing instructions executable by the logic subsystem to obtain a first image (Xu, Fig. 7:731, and paragraphs 12 and 66); 
obtain a second image (Xu, paragraph 12); 
based on a determined likelihood that pixels within the first image and the second image correspond to a person class of objects (Xu, Figs. 5, 6 and 10, and paragraphs 8, 58, 59, 73 and 143), form a seam that joins the first image and the second image along a cost-optimized path (Xu, paragraphs 6-10, discloses cost-optimized path), the cost-optimized path navigating around any pixels corresponding to the person class (Xu, Fig. 10, and paragraphs 6-10, 14 and 141, discloses “The processor may be configured to combine the neighboring images based on the seam to generate a first combined image”).
Although Xu discloses determining likelihood that pixels within the first and second image (Xu, paragraphs 73 and 143) however does not explicitly utilizes the same claim terminology for instance generate a first image probability map describing a first determined likelihood that pixels within the first image correspond to a person class of objects; and generate a second image probability map describing a second determined likelihood that pixels within the second image correspond to the person class of objects, 
based at least on the first determined likelihood that the pixels within the first image correspond to the person class of objects (Price, paragraphs 49, 85, 152 and 166), and the second determined likelihood that the pixels within the second image correspond to the person class of objects (Price, Fig. 1C, and paragraphs 49, 85, 152 and 166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adsumilli teachings by generating a probability map of the image, as taught by Price.

Xu in view of Price discloses generating the first probability map however does not explicitly discloses probability map comprises a lower resolution than the first image.
Bayer discloses probability map comprises a lower resolution than the first image (Bayer, Fig. 1:10:11 and paragraph 36, discloses “generate probability maps 11.sub.1-n in a lower resolution than that of the original image 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adsumilli in view of Price teachings by generating a probability map of the image, as taught by Bayer.
The motivation would be to generate a probability map with higher accuracy (paragraph 37), as taught by Bayer.

As per claim 23, Xu in view of Price in view of Bayer further discloses the computing device of claim 20, wherein the first image probability map comprises generating a plurality of pixels, and wherein each pixel of the plurality of pixels includes a probability value corresponding to a subset of pixels of the first image (Bayer, paragraph 36, discloses “generate probability maps 11.sub.1-n in a lower resolution than that of the original image 10 in a way that several pixels of the image 10 are associated with particular probability values of the probability maps 11.sub.1-n”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED HAIDER/Primary Examiner, Art Unit 2633